TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 9, 2021



                                     NO. 03-21-00240-CV


                                      L. L., Jr., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order signed by the trial court on April 24, 2021. Appellant has filed

an unopposed motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.